FILED
                                                                       Aug 09 2017, 5:34 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




      APPELLANT PRO SE                                           ATTORNEYS FOR APPELLEES
      Thomas N. Eckerle                                          Douglas D. Church
      Carmel, Indiana                                            Alexander P. Pinegar
                                                                 Kevin S. Smith
                                                                 Church Church Hittle & Antrim
                                                                 Noblesville, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Thomas N. Eckerle,                                         August 9, 2017
      Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                                 49A02-1608-CT-1894
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      Katz & Korin, P.C. and Michael                             The Honorable James B. Osborn,
      W. Hile,                                                   Judge
      Appellees-Defendants                                       Trial Court Cause No.
                                                                 49D14-1510-CT-35444



      May, Judge.


[1]   Thomas N. Eckerle (“Eckerle”) appeals the trial court’s grant of partial

      summary judgment in favor of Katz & Korin, P.C. (“Katz”) and Michael W.

      Hile (“Hile”) (collectively, “Law Firm”). He presents several issues for our

      review, one of which we find dispositive: whether the trial court erred when it



      Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017                 Page 1 of 22
      determined Law Firm was immune from liability under the absolute privilege

      doctrine for any statements made about Eckerle. We affirm.



                             Facts and Procedural History
[2]   This action was born of a more-than-a-decade-long series of claims centered

      around a failed utility company, the history of which is required to understand

      the defamation issues raised herein. In 1995, Newland Resources, LLC

      (“Newland”) and Branham Corp. (“Branham”) entered into an agreement to

      form Boone County Utilities, LLC (“BCU”), a “small sewer/water utility to

      service real estate developments in the southeastern corner of Boone County,

      Indiana.” (Br. of Appellant at 17.) BCU was subject to enforcement

      proceedings before the Indiana Utility Regulatory Commission (“IURC”) and

      subsequently filed for bankruptcy in 2003.


[3]   Eckerle is an attorney licensed to practice law in Indiana and represented one of

      BCU’s investors, White River Venture Partners, LLC (“White River”) in

      BCU’s bankruptcy proceedings. The bankruptcy court ordered and

      consummated the sale of BCU’s utility assets to the Town of Whitestown and

      confirmed BCU’s liquidation plan. The liquidation plan “called for BCU’s

      creditors to be paid 100% of their allowed claims and for the distribution of $3.0

      million to Newland, BCU’s sole member, per its allowed equity interest.” (Id.)


[4]   Branham filed bankruptcy in 2004. Eckerle represented Newland in those

      bankruptcy proceedings. At the same time, Branham sued Newland and


      Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 2 of 22
      various defendants related to the BCU transaction, including Eckerle, in Boone

      County, alleging conversion, conspiracy, and breach of contract (“Claim 517”).

      The claims alleging conversion and conspiracy were dismissed, and Branham

      was awarded approximately $390,000 from Newland on its breach of contract

      claims.


[5]   In 2011, Branham, represented by Stewart & Irwin (“S&I”), sued Newland and

      thirty-one other defendants, including Eckerle, in Boone County (“Claim 001”),

      asserting criminal offenses related to distribution of certain BCU-related funds

      as part of BCU’s bankruptcy proceedings, from which Branham claimed it was

      entitled to treble damages under the Indiana Crime Victim’s Recovery Act

      (“ICVRA”) and Indiana’s Racketeer Influenced and Corrupt Organizations Act

      (“RICO”) statutes. Via a Proceedings Supplemental, Branham also sought to

      collect from the defendants in Claim 517, including Eckerle. 1 Branham was not

      successful in any of its actions in Claim 001 or the Proceedings Supplemental to

      Claim 517.


[6]   On April 12, 2012, BCU reopened its bankruptcy action and filed a complaint

      (“AP-128”) against Branham and S&I, asking the bankruptcy court to declare

      its rulings in the BCU bankruptcy had a preclusive effect relating to the claims

      set forth in Claim 517 and Claim 001. In May 2012, Law Firm entered its

      appearance for S&I and, in June 2012, filed a motion to dismiss S&I from the



      1
        It is unclear why Eckerle was named as a defendant in Claim 517, as the record does not include a copy of
      the order in that case.

      Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017                       Page 3 of 22
      proceedings. On October 4, 2012, the bankruptcy court granted S&I’s motion

      to dismiss without prejudice, subject to BCU’s right to later seek sanctions

      against S&I.


[7]   BCU filed an amended complaint in bankruptcy court on August 5, 2013. On

      October 7, 2013, Law Firm filed an appearance for “Stewart & Irwin, PC,

      unnamed Defendant.” (Appellee’s App. Vol. III at 66.) Law Firm also filed a

      motion to dismiss BCU’s amended complaint. On October 21, 2013, Eckerle

      moved to intervene as a plaintiff in AP-128. In his motion to intervene, Eckerle

      alleged:


              One other cause for my intervention in this AP relates directly to
              Mr. Hile’s defamatory, despicable and completely unfounded
              charges of bankruptcy fraud leveled against me during the
              August 22, 2012 Hearing before this Court. At that hearing, Mr
              Hile stated that, “What occurred respecting Newland” should be
              characterized as “monkeyshines.” The context of that statement
              clearly reveals that, included in the “monkeyshines,” which
              occurred concerning Newland, were the actions “of the
              professionals who appeared in this Court [the bankruptcy
              court],” referencing me specifically. Mr. Hile followed that
              “monkeyshines” characterization with the following unabashed
              statement with respect to the real reason I was allegedly hired by
              Newland:


                  Mr. Hile: ... They [the Eckerle Defendants] were
                  professionals retained by Newland to assist it in, pardon
                  my liberal description of its terms, its fraudulent transfer of
                  assets. “Intentional fraudulent transfer of assets.”




      Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017     Page 4 of 22
              Mr. Hile’s per se defamation of me is actionable and will be the
              subject of future litigation against Mr. Hile and his firm. The
              relevance of Mr. Hile’s statements to this AP is that they
              represent yet another assault on this Court’s May 16, 2005 Order,
              which authorized me to perform the services, which Mr. Hile
              now characterizes as “monkeyshines” and participation in
              “intentional fraudulent transfer of assets.” At the time that
              Branham had sought to disqualify my representation of Newland
              and its members in connection with the claims allowance
              proceeding, Branham had argued that my actions as Newland’s
              attorney were merely “in violation of the Adversary Stay, in
              violation of Branham’s due process rights and in callous
              disregard for Newland’s lack of standing.” (See Docket 337,
              paragraph no. 8.) Judge Metz’s May 16, 2005 Order completely
              rejected these charges. In defiance of Judge Metz’s May 16, 2005
              Order, Mr. Hile is essentially renewing Branham’s objections to
              my participation in the Branham’s claims allowance proceedings,
              while now upping the ante by claiming “monkeyshines” and
              actual fraud. My intervention will allow Branham, Stewart &
              Irwin, Katz & Korin, Mr. Wray and Mr. Hile to prove their
              fiendish allegations against me and to explain why these
              allegations do not contradict this Court’s May 16, 2005 Order.


      (Appellant’s App. Vol. V at 171-2) (errors and emphasis in original). Eckerle

      also filed a third-party complaint on October 21, 2013, further discussing his

      claims of defamation and requesting sanctions against Law Firm.


[8]   On November 4, 2013, Law Firm filed S&I’s response to Eckerle’s Motion to

      Intervene (“November 4 Document”). On November 12, 2013, the bankruptcy




      Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 5 of 22
      court denied Eckerle’s Motion to Intervene and his third-party complaint. 2

      Eckerle subsequently filed a motion to strike a footnote in the November 4

      Document, and on November 27, 2013, the bankruptcy court entered an order

      striking the November 4 Document “since it was filed by an entity not a party

      to this adversary proceeding.” (Appellant’s App. Vol. VI at 181.) 3


[9]   On October 26, 2015, Eckerle filed the action against Law Firm that is at issue

      in this appeal. In that complaint, he alleged multiple counts of defamation, one

      count of invasion of privacy, and one count of abuse of process. Eckerle alleged

      the following statements, made by Law Firm as part of the November 4

      Document, were libelous:

              (a) “To be clear, counsel’s statements in this adversary
              proceeding have always been aimed at explaining to this Court . .
              . that probable cause exists for all allegations contained therein. .
              ..“


              (b) “The point of this discourse was to establish that probable
              cause existed for Branham, through its counsel Stewart & Irwin,
              to state the claims in Boone County . . . ”




      2
       On November 27, 2013, the bankruptcy court vacated its order dismissing Eckerle’s third party complaint
      after Eckerle explained to the court the filing was meant to be an exhibit to his Motion to Intervene.
      3
       In 2014, Eckerle filed an action against Branham and S&I for malicious prosecution (“Claim 683”). The
      parties settled those issues on January 13, 2015.



      Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017                     Page 6 of 22
               (c) “[P]robable cause existed for all claims asserted by Branham
               in Boone County.”


       (Appellant’s App. Vol. III at 105) (emphasis in original omitted). For each

       defamation, Eckerle provided “the meanings ascribed to them by context.” (Id.)

       For example, Eckerle incorporated language from Claim 001 and Claim 517

       wherein Branham accused the defendants in each action of theft, conversion,

       receiving stolen property, fraud, deception, ICVRA liability, and RICO activity.

       The “context” statements generally referenced “the defendants,” (e.g., id. at

       106), in the individual claim and not Eckerle by name, though Eckerle was a

       defendant in each claim.


[10]   Eckerle also alleged Law Firm committed libel when it stated, as part of the

       November 4 Document:

               [C]ounsel stated that . . . Newland had undertaken ‘Monkey
               shines’ to rid it of all of its assets (nearly $2.4 million transferred
               from BCU) and left Newland bereft to pay Branham as a
               judgment creditor. Counsel further advised . . . that professionals
               were retained and paid by Newland, Newland intentionally
               fraudulently transferred all of its assets to, among others, its
               insiders and the Boone County Complaint asserted all possible
               claims that could derive from those facts.


       (Id. at 113) (footnotes omitted). Eckerle explained the quote was a “re-

       publication by Mr. Hile of his defamatory statement at the August 22, 2012

       Hearing, albeit with greater specificity[.]” (Id.) That entire exchange, as quoted

       by the trial court in its order, included the statements:


       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017    Page 7 of 22
               MR. HILE: Your honor, if you read the [Claim 001] complaint
               fully --


               THE COURT: Yes, okay.


               MR. HILE: -- I will grant you that in the one particular
               paragraph there are some real quotable quotes but it’s in the
               context of three or four paragraphs before that where it talks
               about distributions to Newland, which Newland then spun off to
               third parties and then it says such distributions, in that final
               phrase which catches the eye and goes whoa. It says such
               distribution. If you look at all the parties named here --


               THE COURT: Well, some of the garnishee defendants that
               apparently are being -- they’re having to answer for the monies
               that were paid, were they paid pursuant to the court order in this
               bankruptcy?


               MR. HILE: Your Honor, I do not believe that is the case at all.
               They were professionals retained by Newland to assist it in,
               pardon my liberal description of its terms, its [sic] fraudulent
               transfer of assets. Intentional fraudulent transfer of assets.


       (Appellant’s App. Vol. II at 17.)


[11]   Finally, Eckerle alleged Law Firm committed libel when it stated in a footnote

       of the November 4 Document:

               Mr. Eckerle asserts that payments were made to ‘his firm’
               (Henderson Daily Withrow & Devoe) and he only received funds
               from ‘his firm.’ In its due diligence, however, Branham
               discovered a 1099 made out to Thomas N. Eckerle for his work
               post-petition after the closure of Henderson Daily Withrow &
               Devoe, a copy of which is attached as Exhibit 2.
       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 8 of 22
       (Appellant’s App. Vol. III at 115.)


[12]   Law Firm filed its response, raising ten affirmative defenses, including absolute

       privilege. On April 12, 2016, the parties filed cross motions for partial

       summary judgment. The trial court heard oral argument on the cross motions

       on July 25, 2016. On August 16, 2016, the trial court entered an order granting

       Law Firm’s motion for partial summary judgment and denying Eckerle’s

       motion for partial summary judgment. 4



                                   Discussion and Decision
[13]   Our standard of review for summary judgment is well-established:


                We review summary judgment de novo, applying the same
                standard as the trial court: “Drawing all reasonable inferences in
                favor of . . . the non-moving parties, summary judgment is
                appropriate ‘if the designated evidentiary matter shows that there
                is no genuine issue as to any material fact and that the moving
                party is entitled to judgment as a matter of law.’” Williams v.
                Tharp, 914 N.E.2d 756, 761 (Ind. 2009) (quoting T.R. 56(C)). “A
                fact is ‘material’ if its resolution would affect the outcome of the
                case, and an issue is ‘genuine’ if a trier of fact is required to
                resolve the parties’ differing accounts of the truth, or if the




       4
         The trial court granted summary judgment on Eckerle’s defamation and invasion of privacy claims, but did
       not decide his abuse of process claim against Law Firm. However, the trial court stated in its order, pursuant
       to Indiana Trial Rule 54(B): “[F]inding no reason for delay, the Court directs entry of final judgment in [Law
       Firm’s] favor on [Eckerle’s] defamation and invasion of privacy claims.” (Appellant’s App. Vol. II at 13.)
       Therefore, we have jurisdiction over the appeal. See Indiana Rules of Appellate Procedure 5(A) (the Court of
       Appeals has jurisdiction over appeals from final judgments).

       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017                         Page 9 of 22
               undisputed material facts support conflicting reasonable
               inferences.” Id. (internal citations omitted).


               The initial burden is on the summary-judgment movant to
               “demonstrate the absence of any genuine issue of fact as to a
               determinative issue,” at which point the burden shifts to the non-
               movant to “come forward with contrary evidence” showing an
               issue for the trier of fact. Id. at 761-62 (internal quotation marks
               and substitution omitted). And “[a]lthough the non-moving
               party has the burden on appeal of persuading us that the grant of
               summary judgment was erroneous, we carefully assess the trial
               court’s decision to ensure that he was not improperly denied his
               day in court.” McSwane v. Bloomington Hosp. & Healthcare Sys.,
               916 N.E.2d 906, 909-10 (Ind. 2009) (internal quotation marks
               omitted).


       Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014). Therefore, for the trial court

       to properly grant summary judgment, the movants must have “made a prima

       facie showing that their designated evidence negated an element of the

       nonmovants’ claims, and, in response, the nonmovants must have failed to

       designate evidence to establish a genuine issue of material fact.” Cox v.

       Mayerstein-Burnell Co., Inc., 19 N.E.3d 799, 804 (Ind. Ct. App. 2014). We will

       affirm a trial court’s decision on summary judgment if it is sustainable on any

       theory or basis found in the evidentiary matter designated to the trial court.

       United Rural Elec. Membership Corp. v. Ind. Mich. Power Co., 648 N.E.2d 1194,

       1196 (Ind. Ct. App. 1995), trans. denied.


[14]   The trial court granted summary judgment in favor of Law Firm because it

       concluded Law Firm was immune from liability under the absolute privilege


       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 10 of 22
       doctrine and the statements made were not per se defamatory. As the trial

       court’s conclusion regarding absolute privilege is dispositive, we address only

       that issue.


[15]   The absolute privilege doctrine applies to defamation claims, torts related to

       defamation, and torts relying upon defamatory statements as proof of

       wrongdoing. Estate of Mayer v. Lax, Inc., 998 N.E.2d 238, 247 (Ind. Ct. App.

       2013), trans. denied. Our Indiana Supreme Court explained in Hartman v. Keri:


               Indiana law has long recognized an absolute privilege that
               protects all relevant statements made in the course of a judicial
               proceeding, regardless of the truth or motive behind the
               statements. Wilkins v. Hyde, 142 Ind. 260, 261, 41 N.E. 536, 536
               (1895); Van Eaton v. Fink, 697 N.E.2d 490, 494 (Ind. Ct. App.
               1998). “The reason upon which the rule is founded is the
               necessity of preserving the due administration of justice,”
               Wilkins, 142 Ind. at 261, 41 N.E. at 536, by providing actors in
               judicial proceedings with the freedom to participate without fear
               of future defamation claims. Van Eaton, 697 N.E.2d at 494
               (citing Briggs v. Clinton County Bank & Trust Co., 452 N.E.2d 989,
               997 (Ind. Ct. App. 1983)).


       883 N.E.2d 774, 777 (Ind. 2008).


[16]   Regarding immunity because of absolute privilege, the trial court found and

       concluded:

               18. The Defendants’ statements were made in a judicial
               proceeding, namely an adversary proceeding in the Boone
               County Utilities LLC (“BCU”) Chapter 11 Bankruptcy, which
               was filed in the U.S. Bankruptcy Court for the Southern District
               of Indiana with the caption Boone County Utilities, LLC v. The
       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 11 of 22
        Branham Corporation, under cause number 12-50128 (“AP-128”).
        Def. Ex. 1.


        19. The Defendants’ statements were made in AP-128 on behalf
        of a client, Steward & Irwin, P.C. See Def. Ex. 1 at docket entries
        #10, #30, #49, #59; Def. Ex. 5; Def. Ex. 14.


        20. The Defendants’ statements in their November 4, 2013,
        Response, see Def. Ex. 14, were “relevant and pertinent” to the
        litigation as that standard is applied under Indiana law, including
        the authorities set out above. The Defendants’ statements
        addressed issues that were raised by Plaintiff’s Motion to
        Intervene in AP-128 and the proffered Third Party Complaint he
        filed in AP-128. See Def. Ex. 12; Def. Ex. 13. They also
        addressed issues raised in BCU’s Amended Complaint, see Def.
        Ex. 8, and in the Defendants’ motion to dismiss “Stewart &
        Irwin, PC, unnamed Defendant” from BCU’s Amended
        Complaint. See Def. Ex. 11.


        21. Similarly, Defendants’ statements during the August 22,
        2012, hearing before the Bankruptcy Court, see Def. Ex. 5, were
        relevant and pertinent. They addressed issues raised in BCU’s
        original complaint, see Def. Ex. 2, and Defendants’ motion to
        dismiss Stewart & Irwin, PC, from the original complaint, which
        was the motion the Bankruptcy Court heard on August 22, 2012.
        See Def. Ex. 1 at docket entry #30; Def. Ex. 3; Def. Ex. 5.


        22. Plaintiff argues the Defendants’ November 4, 2013, written
        statements were not protected by absolute privilege because, he
        contends, at that time Stewart & Irwin, PC, was not a party to
        AP-128. Based on the undisputed evidence, the Court concludes
        that based on the procedural history and context of AP-128 the
        Defendants were “actors” in AP-128 as of November 4, 2013. Cf.
        Hartman, 883 N.E.2d at 777 (stating absolute privilege protects
        “actors in judicial proceedings”).

Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 12 of 22
        23. Plaintiff argues the Defendants’ November 4, 2013,
        statements were not protected by absolute privilege because, he
        contends, they were not within the parameters set out by the
        Bankruptcy Court in its October 4, 2012 order. See Def. Ex. 7.
        However, that order did not define the parameters of absolute
        privilege for this case. Furthermore, the Court concludes the
        Defendants’ statements were legitimately related to the subject
        matter of AP-128 and that they may have become the subject of
        inquiry in AP-128. See Briggs, 452 N.E.2d at 997.


        24. Plaintiff argues the Defendants’ November 4, 2013,
        statements were not protected by absolute privilege because they
        were subsequently struck by the Bankruptcy Court and, he
        contends, Defendants should have filed a motion for leave to
        respond to his motion to intervene. However, undisputed
        Indiana law holds absolute privilege is not lost because a
        statement was deemed unnecessary to the litigation or struck if
        the statement “otherwise satisfied the requirement of
        nontechnical relation to the subject of the controversy.” Id.; see
        also Estate of Mayer, 998 N.E.2d at 249 (stating absolute privilege
        applied even though defendant had “used an incorrect procedural
        vehicle”).


        25. In sum, in its determination of whether absolute privilege
        applies, which is a question of law, the Court concludes the
        Defendants’ statements could not be deemed “so palpably
        irrelevant to the subject matter of the case that no reasonable
        person could doubt their irrelevancy and impropriety.” Id. at
        247. That is standard to apply under Indiana law, and therefore,
        absolute privilege applies to the Defendants’ statements, barring
        Plaintiff’s defamation claims.


        26. Plaintiff argues for a change in the law regarding absolute
        privilege. The Court concludes that Plaintiff has not articulated
        justifications that persuade this Court that Indiana’s long-
        standing absolute privilege doctrine should be modified.
Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 13 of 22
                27. Defendants are entitled to summary judgment on Plaintiff’s
                defamation claims on the grounds of absolute privilege.


                28. It is undisputed that Plaintiff’s invasion of privacy claim is
                derivative of his defamation claims and based on statements
                made in court proceedings. See, e.g., Complaint ¶ 29 (“The facts
                supporting [the invasion of privacy] claim are identical to those
                supporting Mr. Eckerle's defamation claims.”); ¶ 131 (“[M]r.
                Eckerle’s false light claim is, as the term ‘false’ suggests, based
                upon defamatory statements, which are untrue.”). Therefore,
                absolute privilege bars Plaintiff’s invasion of privacy claim.
                Defendants are entitled to summary judgment on Plaintiff’s
                invasion of privacy claims on the grounds of absolute privilege.


       (Appellant’s App. Vol II at 19-21.) 5


[17]   Eckerle attacks the trial court’s decision regarding absolute privilege on a

       number of fronts, including relevance, non-party status, and filing status of

       certain documents. We address each of these arguments below.


                                                       Relevance

[18]   For immunity from liability to exist based on absolute privilege, the statement

       in question must be “relevant and pertinent to the litigation or bear some

       relation thereto.” Estate of Mayer, 998 N.E.2d at 247 (quoting Stahl v. Kincade,

       135 Ind. App. 699, 707, 192 N.E.2d 493, 497 (1963)). Eckerle argues the




       5
        The trial court made extremely detailed findings regarding this matter and it has greatly assisted our review
       of this case. We commend the trial court for its efforts.

       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017                        Page 14 of 22
       alleged defamatory statements were not relevant to AP-128. However, Eckerle

       states in his complaint the alleged defamatory statements

               were published by the Defendants in a document entitled
               “Stewart & Irwin, P.C.’s Response in Opposition to Thomas N.
               Eckerle’s Motion to Intervene as Party Plaintiff in The Adversary
               Proceeding” (the “Defamatory Document”), which the
               Defendants authored and filed electronically in AP-128 on
               November 4, 2013, . . . the full context of each of the Defendants’
               defamatory statements in the Defamatory Document, as quoted
               in the counts below, include (a) the Defamatory Document in
               AP-128; (b) “all” [sic] of the allegations of the Court 001
               Complaint for Damages (which was an exhibit to New-BCU’s
               Amended Complaint in AP-128); (c) “all” [sic] of the allegations
               in the “Motion for Proceedings Supplemental” in Cause 517
               (which was an exhibit to New-BCU’s Amended Complaint in
               AP-128); Mr. Eckerle’s Motion to Intervene in AP-128; and, (e)
               the transcript of the August 22, 2012 Hearing in AP-128. All
               such documents are intrinsic parts of AP-128 and constitute the
               full context of the Katz Firm’s and Mr. Hile’s defamatory
               statements in AP-128.


       (Appellant’s App. Vol. III at 99-100) (emphasis in original omitted). In his

       motion for partial summary judgment and response to Katz and Hile’s motion

       for partial summary judgment, Eckerle attempts to parse and remold the

       language of the law to fit his argument that the alleged defamatory statements,

       were not related to AP-128, despite asserting in his complaint that they were

       “intrinsic parts” of AP-128. Eckerle cannot have it both ways.


[19]   In his attempt to narrow the definition of relevancy as it pertains to absolute

       privilege, Eckerle stated in his April 12, 2016, motion:


       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 15 of 22
               The “relevance and pertinence” requirements have been watered
               down to such a degree that the rule now is that the defamatory
               statement “must be so palpably irrelevant to the subject matter of
               the controversy that no reasonable man can doubt its irrelevancy
               and impropriety.” Nonetheless, to qualify for the privilege, the
               statement must be “legitimately related” to the case and
               “pertinent” enough that it may become the subject of inquiry in
               the court of the trial.


       (Appellant’s Supp. App. Vol. II at 105 n.70.) For that statement, Eckerle relies

       on Stahl, 192 N.E.2d at 496-7, 135 Ind. App. at 706-7, in which we held the

       defamatory statements made during the proceedings were not protected by

       absolute privilege because they were not relevant to the matter before the court.

       Stahl is distinguishable.


[20]   In Stahl, the plaintiff, Stahl, sought to enjoin the Pettys from locating and

       operating a basketball court on the Pettys’ property adjacent to Stahl’s property.

       The complaint and associated pleadings alleged there were also noise violations

       and trespassing issues. The Pettys counterclaimed, alleging Stahl was in an

       adulterous relationship with a local policeman and such behavior “constitute[d]

       a private and public nuisance and depreciate[d] the value of property in the

       neighborhood.” Id. at 494, 702. The Pettys requested the trial court enjoin

       Stahl “from further adulterous entertainment of said married man.” Id.


[21]   Stahl moved to have the Pettys’ counterclaim stricken from the record, which

       the trial court granted. The Pettys again filed a counterclaim alleging the Pettys

       “erected the basketball court and encouraged its use by the youth of the

       neighborhood in order to distract their attention from [Stahl’s] activities and

       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 16 of 22
       prevent further depreciation of the morality of said children[.]” Id. The trial

       court struck the counterclaim from the record. Stahl amended her complaint to

       include a libel claim based on the Pettys’ allegations in their counterclaims.

       The trial court enjoined the Pettys from trespassing on Stahl’s property, but

       issued a demurrer denying Stahl’s libel claim, citing absolute privilege.


[22]   Stahl appealed, arguing the Pettys’ libelous statements were not protected by

       absolute privilege because they were not relevant to the proceedings before the

       trial court. Our court agreed, holding the Pettys’ allegations in their

       counterclaims were “not relevant or pertinent to the matter in controversy and

       had no relation to the matter in controversy . . . . It may be reasonably inferred

       from the facts pleaded that [the Pettys] did not have reasonable or probable

       cause to believe the matter to be relevant or pertinent.” Id. at 497, 708. In so

       holding, our court likened the facts of Stahl to those in a Massachusetts case,

       where in his answer to a complaint regarding recoupment of rent, the defendant

       accused the plaintiff “of gambling during office hours and allowing a woman of

       bad reputation to frequent his office[.]” Id. (citing Barnett v. Loud, 226 Mass.
447, 449, 115 N.E. 767, 768 (1917)). The Barnett court concluded the

       accusations in the answer were not relevant or pertinent to the recoupment

       action filed.


[23]   The facts of this case are distinguishable. Here, the alleged defamatory

       statements related directly to litigation Eckerle mentioned in his Motion to

       Intervene, as well as litigation underlying AP-128. Unlike in Stahl, the

       statements refer to actions which allegedly occurred as part of the related

       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 17 of 22
       litigation, such as the behavior of Eckerle during certain parts of the

       proceedings, not a matter outside of the court’s consideration, like the adultery

       allegations in Stahl. As is evidenced in our recitation of the facts, Claim 527,

       Claim 001, and AP-128 are inextricably linked, as the claims are the result of

       BCU’s bankruptcy, from which AP-128 stems. Based on this

       interconnectedness and the relationship between the alleged defamatory

       statements and actions taken as part of the various legal matters, we conclude

       the statements at issue are relevant and pertinent to AP-128, and thus that

       prong of the absolute privilege analysis is satisfied. See Chrysler Motors Corp. v.

       Graham, 631 N.E.2d 7, 11 (Ind. Ct. App. 1994) (concluding an affidavit

       containing alleged defamatory statements filed as part of a request for an

       attachment order in a collection case was relevant to collection proceedings for

       the purposes of absolute privilege), reh’g denied, trans. denied.


                                                Non-Party Status

[24]   Eckerle argues absolute privilege does not apply to the statements made as part

       of AP-128 because neither Eckerle or Law Firm were part of a “privileged

       class” as described in Wilkins v. Hyde:


               It is well settled by many authorities, that there are occasions
               upon which words may be spoken or written of a person,
               whereby the implication of malice, which ordinarily arises from
               the words themselves, is destroyed. Among this privileged class
               or occasion is a proceeding in due course of law.




       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 18 of 22
       142 Ind. 260, 261, 41 N.E. 536, 536 (1895). Our Indiana Supreme Court did

       not indicate in Wilkins the specific members of this “privileged class” but in that

       case the statement was made by the plaintiff, the board of children’s guardians.

       Id. at 260, 41 N.E. at 536.


[25]   In support of his argument, Eckerle also cites Aafco Heating & Air-Conditioning

       Co. v. Northwest Publications, Inc., 162 Ind. App. 671, 321 N.E.2d 580 (1974),

       reh’g denied, cert. denied, 424 US. 913 (February 23, 1976), which discusses

       absolute privilege in passing dicta, stating absolute privilege “attaches to judges,

       attorneys, parties, and witnesses in connection with a judicial proceeding.” Id.

       at 674, 321 N.E.2d at 583. The opinion then goes on to discuss the privilege

       afforded journalists outside of a judicial proceeding. Additionally, Eckerle cites

       Raybestos Products Co. v. Younger, 54 F.3d 1234, 1245 (7th Cir. 1995), which

       applied Indiana law and stated Indiana courts have never applied absolute

       privilege to “statements made prior to a judicial proceeding, or as in this case,

       to trial preparation material.” Id. Finally, Eckerle cites Medical Informatics

       Engineering, Inc. v. Orthopaedics Northeast, P.C., 458 F. Supp. 2d 716, 728 (N.D.

       Ind. 2006), which applied Indiana law and stated: “Although Indiana Courts

       recognize the litigation in regards to communications made in the course of

       judicial proceedings, they have not extended that privilege to communications

       made preliminarily to a proposed judicial proceeding.” Id. (emphasis added).


[26]   In their interpretations of Indiana law, Raybestos and Medical Informatics cite

       Chrysler Motors, which relies partially on Briggs v. Clinton County Bank & Trust Co.

       of Frankfort, Ind., 452 N.E.2d 989, 997 (Ind. Ct. App. 1983), reh’g denied, for an
       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 19 of 22
       explanation of those entitled to invoke the absolute privilege. In Briggs, we

       repeated the rule set forth in Aafco concerning those judicial actors who were

       privileged to make defamatory statements as part of a judicial proceeding, as

       long as those statements were relevant and pertinent to the case. However, we

       also added the reason underlying the absolute privilege doctrine is that


               public interest in the freedom of expression by participants in
               judicial proceedings, uninhibited by the risk of the resultant suits
               for defamation is so vital and necessary to the integrity of our
               judicial system that it must be made paramount to the right of the
               individual to a legal remedy when he has been wronged.


       Id. (emphasis added).


[27]   In 1998, we revisited the absolute privilege doctrine in Van Eaton v. Fink, 697
N.E.2d 490 (Ind. Ct. App. 1998), reh’g denied. There, we examined absolute

       privilege as it related to witnesses and relied upon Restatement (Second) of

       Torts Section 588, which states, in relevant part: “As to communications

       preliminary to a proposed judicial proceeding, the rule stated in this Section

       applies only when the communication has some relation to a proceeding that is

       actually contemplated in good faith and under serious consideration by the

       witness or possible party to the proceeding.” Id. at cmt. e (emphasis added).


[28]   As stated in Briggs, Indiana courts favor a “liberal rule” when applying absolute

       privilege. 452 N.E.2d at 997. Here, S&I was originally a party to AP-128, and

       was subsequently dismissed without prejudice to allow BCU to pursue

       sanctions against S&I for its representation of Branham in the earlier


       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017   Page 20 of 22
       bankruptcy action. Law Firm served as counsel for S&I throughout the

       proceedings. S&I re-entered AP-128 as a non-party following BCU’s amended

       complaint. In his Motion to Intervene, Eckerle indicated he should be able to

       intervene in AP-128 to force S&I to prove its “fiendish allegations” against him.

       (Appellant’s App. Vol. V at 171-2.) Considering our historically liberal

       approach, we conclude relevant and pertinent statements made by an entity

       who was first a party, then a non-party who remains eligible for court sanctions,

       and who is implicated in another non-party’s motion to intervene, are protected

       by absolute privilege. See, e.g., Briggs, 452 N.E.2d at 997 (stating protection

       available to “participants,” not just “parties”).


                                                   Filing Status

[29]   Finally, Eckerle argues the statements made by Law Firm in the November 4

       Document are not protected by absolute privilege because they were stricken

       from the record following the denial of Eckerle’s motion to intervene. In Briggs,

       we stated:

               An allegation to which privilege does not extend must be so
               palpably irrelevant to the subject matter of the controversy that
               no reasonable man can doubt its irrelevancy and impropriety. In
               order that matter alleged in a pleading may be privileged, it need
               not be in every case material to the issues presented by the
               pleadings, but it must be legitimately related thereto, or so
               pertinent to the subject of the controversy that it may become the
               subject of inquiry in the course of the trial. Irrelevancy is not shown
               by the fact that it was unnecessary to plead the offending allegation . . .
               and the fact that the alleged libelous matter was stricken from the
               pleading as irrelevant has been held not to destroy the privilege . . . where


       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017          Page 21 of 22
               it otherwise satisfies the requirement of nontechnical relation to the
               subject of the controversy.
452 N.E.2d at 997 (quoting 50 Am.Jur.2d Libel & Slander § 239) (emphasis

       added). Thus, we conclude the statements at issue are protected by absolute

       privilege despite the fact they were stricken from the record in AP-128.



                                                Conclusion
[30]   Law Firm’s statements made as part of the November 4 Document were

       protected by absolute privilege because they were relevant and pertinent to AP-

       128. Therefore, the trial court did not err when it granted partial summary

       judgment in favor of Law Firm.


[31]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1608-CT-1894 | August 9, 2017        Page 22 of 22